NO. 12-16-00310-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TYLER CALVIN KENDRICK,                           §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Tyler Calvin Kendrick appeals his conviction for assault on a public servant. Appellant
argues that the judgment imposes unconstitutional court costs. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with assault on a public servant. He entered a
negotiated plea of “guilty” to the offense, and the trial court deferred a finding of guilt and
placed him on community supervision for a term of eight years. Subsequently, the State filed an
application to proceed to final adjudication. Appellant pleaded “true” to two of the allegations in
the application and “not true” to the remaining allegations. After a hearing, the trial court
adjudicated Appellant’s guilt and assessed his punishment at imprisonment for four years and
restitution in the amount of $621.25. This appeal followed.


                                         COURT COSTS
       Appellant argues that this Court should modify the trial court’s judgment and withdrawal
order to remove unconstitutional court costs.
Applicable Law
         The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133 on conviction of a felony. TEX. LOC. GOV’T CODE ANN.
§ 133.102(a)(1) (West Supp. 2016). The money received is divided among a variety of state
government accounts according to percentages dictated by the statute. See id. § 133.102(e) (West
Supp. 2016); Salinas v. State, No. PD-0170-16, 2017 WL 915525, at *1 (Tex. Crim. App. Mar.
8, 2017). The court of criminal appeals has held the statute unconstitutional with respect to two
of these accounts: an account for “abused children’s counseling” and an account for
“comprehensive rehabilitation.” See Salinas, 2017 WL 915525, at *1. As a result, the court held
that any fee assessed pursuant to the statute must be reduced pro rata to eliminate the percentage
of the fee associated with these accounts. Id. The court further held that its holding applies only
to (1) a defendant who raised the appropriate claim in a petition for discretionary review before
the date of the court’s opinion, if that petition is still pending on that date and the claim would
otherwise be properly before the court on discretionary review, or (2) a defendant whose trial
ends after the mandate in Salinas issues. Id. at *6.
Analysis
         Here, the final judgment shows a court cost assessment of $294. The bill of costs shows
that the $133 consolidated fee was assessed. However, because no petition for discretionary
review is pending on Appellant’s claim, and the proceedings in the trial court ended on October
31, 2016—well before the court of criminal appeals’s decision in Salinas—the court’s holding in
that case does not apply. See id. Accordingly, we overrule Appellant’s issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered July 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2017


                                         NO. 12-16-00310-CR


                                  TYLER CALVIN KENDRICK,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1363-15)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.